Citation Nr: 1328369	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 
to February 1977, and from February 1982 to July 1982. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  

The case was most recently before the Board in February 2012 
when the Board denied a compensable disability rating for 
hemorrhoids.  At that time, the Board also remanded the 
issues of entitlement to an increased rating for left 
varicocele, currently evaluated as 10 percent disabling, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).

Thereafter, the Veteran appealed the Board's February 2012 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2012, the Veteran's 
representative and VA's General Counsel agreed to a Joint 
Motion for Partial Remand (JMR) of the Board's February 2012 
decision as the denial of the hemorrhoids claim was not 
supported with an adequate statement of reasons and bases.  
The left varicocele and TDIU claims were to be left 
untouched as they were remanded by the Board and not before 
the Court.  In a November 2012 Order, the Court granted the 
JMR and remanded the hemorrhoids claim to the Board for 
action consistent with the terms of the joint motion.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The November 2012 JMR found that the Board failed to 
consider a potentially applicable diagnostic code and to 
adequately explain why an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) was not warranted.  In order to 
adequately address these aspects, the Board finds that the 
claim must be remanded to afford the Veteran another VA 
examination.  In July 2013, the Veteran's representative 
indicated that the Veteran's symptoms may have worsened 
since the most recent VA examination from May 2010.  Thus, a 
new VA examination is warranted on remand.

As noted in the introduction, the Board also remanded the 
issues of entitlement to an increased rating for left 
varicocele, currently evaluated as 10 percent disabling, and 
entitlement to a TDIU, in the February 2012 decision.  It 
does not appear from the record that the additional 
development and consideration requested in the remand has 
been substantially completed.  Therefore, the development 
set forth in the February 2012 remand should also be 
completed even though the issues are not currently listed on 
the title page.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
to determine the nature and severity of 
all hemorrhoid and related symptoms.  
The claims files and any pertinent 
evidence contained in Virtual VA that is 
not contained in the claims files should 
be made available to and reviewed by the 
examiner.

The examiner should provide all 
information required for rating purposes 
for service-connected hemorrhoids, 
including whether the hemorrhoids:  are 
external or internal; are small or 
large; result in persistent bleeding; 
result in secondary anemia; are with 
fissures; are thrombotic; are 
irreducible; have excessive redundant 
tissue; are frequently recurrent; are 
mild; are moderate.

Additionally, the examiner must address 
whether any identified leakage is a 
result of the Veteran's hemorrhoids.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

2.  Complete the development set forth 
in the Board's February 2012 remand for 
the issues of entitlement to an 
increased rating for left varicocele, 
currently evaluated as 10 percent 
disabling, and entitlement to a TDIU.

3.  Undertake any other development 
determined to be warranted.

4.  Consider whether a referral is 
warranted for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).

5.  Finally, re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

